Title: 19th.
From: Adams, John Quincy
To: 


       Spent the day, in alternately reading, writing, walking, and playing. This is dull life, and convinces me, how grossly the whole herd of novel and romance writers, err, in trumping up, a Country life. Let them say what they will: the most proper situation for man, is that which calls forth the exertion of faculties, and gives play to his passions. A negative kind of happiness, like that of the brutes, may be enjoyed in the Country, but the absence of pain or anxiety is not sufficient for a man of sensibility. The passions of the mind, are what chiefly distinguish us from the brute creation, and as a country life tends to diminish their influence, it brings us nearer a par with them, and is therefore derogatory to the dignity of human nature.
      